Citation Nr: 1756846	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-24 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, rated as 10 percent disabling prior to November 17, 2014 and 20 percent disabling thereafter.

2.  Entitlement to a compensable evaluation for scars, status post removal of basal cell carcinoma, anterior left side of neck based and posterior right ear, based on disfigurement. 

3.  Entitlement to an initial evaluation in excess of 50 percent for bilateral posterior subcapsular cataracts.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO's June 2013 rating decision granted service connection at a noncompensable (0 percent) evaluation for scar, status post removal of basal    cell carcinoma, anterior left side of neck ( under Diagnostic Code 7818-7800).  On December 28, 2016, the Veteran filed a claim for service connection for residuals  of basal cell carcinoma removal on the right ear.  A March 2017 rating decision added the right ear scar to the rating assigned under Diagnostic Code 7818-7800, recharacterizing the disability as scars, status post removal basal cell carcinoma, anterior left side of neck and posterior right ear.  For the sake of clarity, the Board  has restated the issue on appeal to reflect the current scope, even though only the left anterior neck scar is service connected for the entire period of the appeal. 

However, in a November 2015 rating decision, the RO granted a separate 10 percent rating for the painful scar on the anterior left side of the neck under Diagnostic Code 7804.  The Veteran did not appeal that evaluation.  In the March 2017 rating decision, the RO revised the painful scar condition to include the posterior right ear scar. The Veteran has filed a notice of disagreement (NOD) with the evaluation assigned to    the painful scars in the March 2017 rating decision.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and that issue will be the subject of a later Board decision, if ultimately necessary.

In June 2017, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased evaluations for his bilateral hearing loss, disfiguring scars on the anterior left side of neck and posterior right ear (under Diagnostic Code 7818-7800), and bilateral posterior subcapsular cataracts.

Concerning his hearing loss claim, the Veteran recently submitted an August     2017 hearing evaluation from his private audiologist, who reported that the Veteran's hearing loss had continued to worsen.  Although an audiological evaluation report was included, it did not include findings from a Maryland        CNC speech discrimination test as required for evaluation of hearing loss 
under 38 C.F.R. § 4.85.  Accordingly, a new examination is warranted.

With respect to scars of the left anterior neck and right ear based rated on disfigurement, the Board notes that the last supplemental statement of the               case (SSOC) was issued in March 2015. Since that time, two subsequent VA examinations have been conducted. The March 2016 examination addressed the    neck scar and the February 2017 examination addressed the right ear scar arising   from surgery in 2016. While the Board notes that the RO issued a March 2017    rating decision that added the right ear scar as a service-connected disability to the already service-connected disfigurement rating for scar of the left anterior neck, the discussion of the expanded disability did not address the left neck scar.  Accordingly, remand for issuance of an SSOC on the disfiguring scar issue is needed, to include consideration of the examination photographs (contained in Virtual VA).  38 C.F.R. § 19.31.

As for his bilateral posterior subcapsular cataracts, the Veteran's most recent eye examination was in July 2013.  Since that time, a May 2015 VA aid and attendance examination reported that his corrected vision had worsened to 20/400 in the left eye and 20/200 in the right eye.  Moreover, at his June 2017 Board hearing, the Veteran testified that his eye glass prescription had recently been increased.  Thus,  a new examination is required to determine the current severity of this condition.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for the disabilities remaining on appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records        are unavailable, the Veteran should be notified of such.  

2.  The Veteran must be afforded the appropriate VA examinations to determine the current severity of his service-connected bilateral hearing loss and bilateral posterior subcapsular cataracts.

The Veteran's electronic claims file must be made available to the examiner.  Any indicated diagnostic     tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the disabilities must be reported in detail.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above,     the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




